PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/002,632
Filing Date: 21 Jan 2016
Appellant(s): Banerjee, Anirban



__________________
Kristine M. Yates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/24/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments presented up to and including page 12 of the Appeal Brief of 1/5/21 are acknowledged without further comment.
	Beginning on page 13 of the Appeal Brief, Appellant argues that the combination of references - and Greenspan in particular - fail to teach or suggest the claim limitation “classify, via the one or more processors, the protected resource based on [the] behaviors” primarily on the grounds that paragraph 0036 of Greenspan appears to focus on classifying the request of a requesting application to a protected application [i.e. Greenspan’s analogue to the “protected resource” of the instant claims], rather than classifying the protected application itself.  In response, the Examiner makes two observations:
	First, the specification provides no additional detail as to what the “classification” of a protected resource entails, or how a “protected resource” being classified in a particular manner has any bearing on the remainder of the claim limitations.  Examiner acknowledges paragraph 0038 of the instant specification as originally filed, and concurs with Appellant that it technically supports the claim limitation as written; but this command from a resource access system [i.e. analogous to the request from a requesting application in Greenspan’s disclosure] rather than make any sort of determination based on the classification of the protected resource toward which the command is intended for.
	Second, Examiner notes that Greenspan discloses the following on paragraph 0041, regarding an alternate embodiment of that invention (emphasis Examiner’s):
[0041] In certain embodiments, authentication device 205 may use an authentication method based on an assigned security level of protected application 106. That is, if protected application 106 requires a high level of security because it deals with highly sensitive items, then authentication device 205 may require a more intensive check--for instance, requesting an account of a set of previously processed transactions between requesting application 104 and protected application 106 that date back at least half a year as opposed to a couple of months, requesting a solution to a high-cost calculation in addition to requesting an account of a set of previously process transactions, etc. 

	In other words, in at least certain embodiments of the Greenspan invention, the protected applications can have an associated security level [i.e. a classification] that is based on the particular actions [i.e. behaviors] they are intended to perform.  So, as explicitly disclosed above, there exists in at least one embodiment a protected application whose purpose is specifically to handle requests that the invention has identified as “high-risk”; given the existence of other qualitative security levels (e.g. “low risk” and “medium risk”, as per previously cited paragraph 0036), a person of ordinary skill in the art would reasonably conclude that other protected applications may exist 
	Appellant’s arguments regarding claim 15 (Appeal Brief, page 14) are substantially similar to those regarding claim 1, and are rebutted for substantially similar reasons as discussed supra.
Appellant’s arguments regarding claim 20 (Appeal Brief, page 15) are substantially similar to those regarding claim 1, and are rebutted for substantially similar reasons as discussed supra.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        
Conferees:
/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435       

                                                                                                                                                                                                 /JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),